Citation Nr: 1126949	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  97-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for cervical spine degenerative disc disease, rated as 20 percent disabling prior to May 1, 2000, and 40 percent disabling from May 1, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1984 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) from an April 1995 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for cervical strain.  

In January 1996, the Veteran testified at a personal hearing at the RO.  By May 1996 rating decision, the RO granted a 20 percent disability rating for cervical strain, effective from November 16, 1994.  

In June 1999, the Board remanded this issue for further evidentiary development, to include scheduling the Veteran for a VA examination to assess the severity of his service-connected cervical spine disability.  The record reflects that the Veteran initially failed to report for the schedule VA examinations, but then in November 1999 he notified VA that he now lived in Kansas and wanted his claims folder sent to the Wichita RO.  Thereafter, his claims folder was transferred to the RO in Wichita, Kansas, which currently has jurisdiction over the Veteran's VA claims folder.  In February 2001, he underwent the requested VA examination; thus, the Board concludes that there was substantial compliance with the remand directives of June 1999.  Stegall v. West, 11 Vet. App. 268 (1998).  

By July 2002 rating decision, the RO granted a 40 percent disability rating for degenerative disc disease, cervical spine, effective from May 1, 2000.  

In March 2004, the Board again remanded this issue for further evidentiary development, to include ensuring all VCAA notice obligations had been satisfied; requesting from the Veteran information regarding any current treatment received and obtaining any such treatment records; and scheduling the Veteran for VA orthopedic and neurological examinations to assess the severity of his service-connected cervical disability.  By March 2004 letter, VA provided proper VCAA notice and requested information regarding current treatment from the Veteran, but he did not respond to the request for this information.  In April 2004 the Veteran underwent VA examinations, and in September 2004 an addendum to the VA examination reports was provided.  The Board concludes that there was substantial compliance with the remand directives of March 2004.  Stegall v. West, supra.  

This matter again came before the Board, and in a September 2005 decision, the Board concluded, in pertinent part, that the service-connected cervical spine disorder was not entitled to ratings in excess of those currently in effect.  The Veteran appealed the Board's September 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2008 memorandum decision, the Court vacated the Board's September 2005 decision to the extent it denied an increased disability rating for the service-connected cervical spine disorder, and remanded for further adjudication consistent with the Court's decision.  

In order to comply with the Court's May 2008 memorandum decision, in January 2009, the Board remanded this matter to:  send the Veteran corrective notice under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which was vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); obtain information regarding current medical care providers since April 2004; and reschedule the Veteran for a VA examination to evaluate the severity of his service-connected cervical spine disorder.  The record reflects that VA sent the corrective notice (although under current case law this is no longer necessary), and attempted to obtain information from the Veteran as well as to schedule him for the requested VA examinations.  As explained below, however, VA was initially unable to find a good address for the Veteran, and, even after finding an address and phone number for the Veteran, received no response from the Veteran.  Thus, the Board is satisfied that there has been substantial compliance, to the extent possible, with the remand directives set out in January 2009.  Stegall v. West, supra.  



FINDINGS OF FACT

1.  Prior to May 1, 2000, the service-connected cervical spine disorder was manifested by complaints of pain, including radicular pain, tenderness, and no more than moderate limitation of motion, with flexion to 20 degrees, and some pain on motion, no objective evidence of neurological abnormalities and no evidence of incapacitating episodes having a total duration of 4 weeks or more during the past 12 months.

2.  From May 1, 2000, the service-connected cervical spine disorder has been manifested by complaints of ongoing pain, including radiating pain, tenderness, and no more than moderate to severe limitation of motion, with some pain on motion, no ankylosis, no objective evidence of neurological abnormalities and no evidence of incapacitating episodes having a total duration of six weeks or more during the past 12 months.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent prior to May 1, 2000, and in excess of 40 percent from May 1, 2000, for the service-connected cervical spine disorder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March 2004 and February 2009 that fully addressed the notice elements in this matter.  These letters informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the February 2009 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available VA treatment records for the Veteran.  The record reflects that the Veteran underwent VA examinations in February 1996, February 2001, and April 2004.  The Board finds that the VA examinations in 2001 and 2004 included a review of the claims folder.  In addition, all three VA examinations - in 1996, 2001, and 2004 - included a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  In light of the fact that there is no additional competent evidence of record, at this point, the Board will conclude that these VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

The Board notes, however, that in the May 2008 memorandum decision, the Court found that the VA examination in April 2004 did not answer all the questions as set out in the Board's March 2004 remand, and did not consider the applicability of 38 C.F.R. § 4.40, 4.45.  The Court vacated the Board's decision and remanded the matter in order for the Board to schedule the Veteran for a new VA examination.  As explained below, however, the VA was unable to contact the Veteran in order to schedule him for another VA examination.  Moreover, even after contact was made with the Veteran, he did not appear for the scheduled VA examination.  The Court has stated that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Zarycki v. Brown, 6 Vet. App. 91, 100 (1993).  The burden is on the Veteran to keep VA apprised of his whereabouts; if he does not do so, there is no burden on the part of the VA to "turn up heaven and earth to find [him ]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In addition, with respect to notifying the Veteran, the Board notes that several items of correspondence from VA to the Veteran were returned as undeliverable as addressed.  The record reflects that the AMC made multiple attempts to contact the Veteran by mail, and continued to search for additional or new addresses for the Veteran after letters were returned as undeliverable.  The Court has held that VA may rely on the "last known address" shown of record.  See Thompson v. Brown, 8 Vet. App. 169, 175 (1995).  

The record reflects that throughout the period of time from February 2009 through June 2010, the Veteran failed to apprise VA of his current mailing address.  During that time, the AMC attempted to contact the Veteran at four consecutive addresses for the Veteran (the latter three of which the AMC obtained through its own means) - including in Kansas, Arizona, Oregon, and finally in Washington.  Letters sent to the first three addresses were returned as undeliverable; however, the letter sent to the last address in Washington state was not returned.  In light of the foregoing, although another VA examination is warranted based on the Court's Order, because neither the representative nor the Veteran have provided any specific or pertinent reasons as to why he has failed to respond or report for the VA examination, because the Veteran did not keep VA apprised of his current address and did not respond to correspondence and phone calls seeking additional information from him and attempting to schedule him for a VA examination, and because there has been no further response from the Veteran and no showing of good cause, another VA examination need not be scheduled and no additional assistance is required at this point to fulfill VA's duty to assist.  38 C.F.R. § 3.655.

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Factual Background

Received from the Veteran in November 1994, was a claim for an increased rating for the service-connected cervical strain, which had been evaluated as 10 percent disabling, effective from October 3, 1985.

By April 1995 rating decision, the RO denied a rating in excess of 10 percent for the service-connected cervical strain.

VA treatment records showed that in May 1995, the Veteran complained of pain at C6 and C7 and also shoulder pain.  He reported a history of chronic neck pain for 10 years, and he had been given a TENS unit, without benefit.  Examination of his neck showed normal range of motion.  In December 1995, he was seen for complaints of multiple pains, including the cervical spine.  He requested admission for detoxification from pain killers.  

On VA examination in February 1996, the Veteran complained of limitation of motion of the cervical spine with pain.  With regard to the cervical spine, he reported a limitation to 45 degrees of the neck with turning to the right, and that turning to that point produced an almost constant pain in the left shoulder posteriorly but particularly over the areas of the trapezius.  The examiner determined that there was a question of cervical disc disease, symptoms and limitations secondary to arthritic changes.  The examiner indicated that over the past several years, the Veteran had aggravated and progressive symptoms regarding limitation to his cervical spine area.  On objective examination, he could turn his neck to the right to 45 degrees and to the left to 65 to 70 degrees.

In February 1996, the Veteran was admitted to a VA medical center (VAMC) for 10 days for rehabilitation for his chronic low back, neck, and shoulder pains.  On cervical spine examination, the Veteran had decreased lateral bending, right greater than left, and rotation was decreased to approximately 30 degrees actively on left lateral rotation, and to approximately 45 degrees on the right.  Flexion and extension were near full, but the Veteran complained of pain. The iliac crest appeared about 2 centimeters higher on the right than the left.  He had multiple tender points in the left cervical and paraspinals, as well as the left levator, scapulus, left scalenes, left trapezius, left rhomboid major and minor.  

A VA treatment record dated in February 1996 showed that the Veteran was seen for evaluation of a leg length discrepancy which was exacerbating his back pain.  He complained of multiple pains, including neck pain.  Physical examination showed that his posture was kyhpotic, and his head was held in forward flexion.  In April 1996, he reported he had returned to his job as a nuclear plant technician, which involved a lot of driving throughout the country.  He reported multiple pains, including that his neck pain had increased, and reported he had not been doing stretching exercises as instructed.  

By May 1996 rating decision, the RO granted an increased, 20 percent, rating for the service-connected cervical strain, effective from November 16, 1994.

In June 1999, the Board remanded this matter for further evidentiary development, after finding that the February 1996 VA examination and inpatient discharge summary were inadequate for rating purposes. 

On VA examination in February 2001, the Veteran reported he continued to have pain from the neck to the left shoulder, down the back of the shoulder to the elbow, on a daily basis, at a level 6 on a 10 point scale.  He described the pain as a sensation of hot coals.  He reported that his pain levels were best in the morning at level 5, and by the end of the day were at level 8, after prolonged standing and sitting.  He reported he had received selective cervical nerve root injections for pain.  He reported no flare-ups, but that this was a daily problem aggravated by use.  The examiner noted that the Veteran's job as a health physicist and instrument calibration repair person required a lot of sitting and walking which aggravated his back and left hip.  The examiner noted that the Veteran's functional impairment after use paralleled that of the use of the back and neck with approximately 60 percent loss by the end of the day.  The examiner concluded that some of the pain down the left shoulder was radicular pain from the cervical disease.

The record reflects that the VA examiner prepared a separate report for the examination of the spine in February 2001.  The examiner noted that, historically, the Veteran presented to the VA facility in May 2000 with chronic neck and back pain, and was consulted to the Pain Management Clinic.  At that time, he had been taking two tablets of Vicodan every four hours, for the previous 15 years, with fair response.  He was referred to a pain clinic and received cervical nerve root injections.  An MRI study from May 2000 revealed degenerative disc disease with central disc herniation at L4-L5-S1, minor disk disease and bulging discs at C3-4 and C6-7, and normal neck x-rays.  The examiner also noted that EMG studies from July 2000 revealed cervical radiculopathy in the left upper extremity and in the right lower extremity.  

On examination of the dorsal spine, there were no postural abnormalities.  There was muscle spasm noted in the upper and lower back and there was tenderness over the left trapezius muscle and left paravertebral area.  Range of motion of the cervical spine was limited to 20 degrees of active forward flexion with pain noted to the left of the spine, 20 degrees of backward extension with pain to the left of the spine.  On rotation, full active motion to the right was 40 degrees with pain and to the left 50 degrees.  On rotation there was full active motion of 20 degrees to the right and 30 degrees to the left with pain at 30 degrees.  Normal range of motion of the cervical spine was 30 degrees forward flexion, 30 degrees backward extension, 40 degrees lateral flexion, 55 degrees rotation.  Neurological examination revealed upper extremities motor of 5/5 bilaterally.  Grip strengths were intact.  Deep tendon reflexes were 2/4 in both upper extremities and symmetrical.  The diagnoses included degenerative joint and disc disease of the cervical spine with left upper extremity radiculopathy.  

By July 2002 rating decision, the RO recharacterized the Veteran's cervical strain as degenerative disc disease of the cervical spine, and granted an increased, 40 percent, rating under Diagnostic Code 5293, effective May 1, 2000.  

In  March 2004, the Board remanded this matter again.  At that time, the Board explained that the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which contemplates intervertebral disc syndrome, were revised and became effective as of September 23, 2002.  As such, the RO was instructed to evaluate the Veteran's cervical spine disability based on the old and the new criteria.

On VA orthopedic and neurological examinations in April 2004, the Veteran reported pain in the neck, mostly on the left side, with radiation down the back of the shoulder from the left side of the neck down to the left elbow, and sometimes he had tingling in the fingertips of the left hand.  The examiner noted that the Veteran had never had back or neck surgery, and that no operations had ever been recommended for him.  He also reported that his neck pain had moved down into his shoulder, and that lifting and walking bothered him, as did sitting and standing in one spot.  Examination of the cervical spine revealed forward flexion to 70 degrees, extension to 25 degrees, lateral flexion to the left was 25 degrees, lateral flexion to the right was 27 degrees, and rotation to the right and left was 30 degrees bilaterally.  The Veteran pointed to a spot to the left lateral side of the low cervical area beside the spinous process of C7, which was where he said the pain began.  He reported that when he was having a lot of pain, he could not be touched in that area, but it was minimally painful on the day of the examination, with deep palpation.  X-rays of the cervical spine showed normal disc spaces throughout the cervical spine, and there were no arthritic changes that the examiner could see in the cervical spine area.  The oblique x-rays showed normal facet joints throughout the cervical spine.  There was no diagnosis in regard to the cervical spine, with the exception of perhaps radiating pain to the left posterior shoulder, cause undetermined.  The examiner opined that the Veteran, who was actively working with no lost time at work, could not have a very severe problem with degenerative disc disease of the cervical spine.  The examiner noted a lot of subjective complaints about the cervical spine, but that the actual physical findings and x-rays were relatively normal.  Finally, the examiner concluded that he did not agree with the fact that most of the Veteran's findings had been service connected; opining that the rather extensive percentage loss of function was reasonably excessive, considering the minimal amount of objective findings in the examinations performed on that day.  In an addendum opinion, the VA examiner reiterated his findings; particularly that there were no findings of cervical disc space narrowing.

Turning to the VA neurological examination of April 2004, the examiner determined that, with regard to the cervical spine, the Veteran had evidence only of pain related to degenerative disease.  His physical examination did not suggest neuropathy, nerve entrapment, or radiculopathy.  An MRI of the cervical spine from December 1988 did not support a diagnosis of radiculopathy, neither did an EMG of his right upper extremity.  The examiner noted that in searching through the Veteran's extensive records, he did not find a report of an EMG examination supporting a diagnosis of cervical radiculopathy.  In a September 2004 addendum, the examiner again noted that there was no evidence of a neurological condition complicating the veteran's cervical strain.

In September 2005, the Board issued a decision which, in pertinent part, denied a rating in excess of 20 percent, prior to May 1, 2000, and denied a rating in excess of 40, from May 1, 2000, for the service-connected cervical spine disorder.  The Veteran appealed the Board's decision to the Court.  In a May 2008 memorandum decision, the Court vacated the part of the Board's decision which denied increased ratings for the service-connected cervical spine disorder.

In the May 2008 memorandum decision, the Court found that the Board did not ensure compliance with its earlier remand regarding the rating for the cervical spine condition, and vacated the Board's September 2005 decision as it pertained to the cervical spine condition and remanded for further adjudication.  The Court specifically found that in the Board's March 2004 remand, wherein VA orthopedic and neurological examinations were ordered, the Board requested that the examiners address a number of issues, including:  

(a) Does the service-connected degenerative disc disease of the cervical spine involve only the joint structure, or does it also involve the muscles and nerves? 

(b) Does the cervical spine disability cause weakened movement, excess fatigability, and incoordination, and if so, the examiner should comment on the severity of these manifestations on the ability of the veteran to perform average employment in a civil occupation?  If the severity of these manifestations cannot be quantified, the examiner must so state.

(c) With respect to subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the joints, the presence or absence of changes in condition of the skin indicative of disuse due to the cervical spine, ... or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the cervical spine.  

With regard to the VA examinations in April 2004, the Court found that the VA examiners only answered question (a) detailed above; and that neither examination answered questions (b) and/or (c).  In addition, the Court found that the Board did not consider the applicability of 38 C.F.R. §§ 4.40 and 4.45 addressing the impact of functional loss, weakened movement, excess fatigability, and pain in regard to this disability.  The Court vacated the Board's decision as to the service-connected cervical spine disorder, and remanded the case for VA to provide a medical examination that complied with the Board's March 2004 remand order and for the Board to consider the applicability of 38 C.F.R. §§ 4.40 and 4.45.  

In January 2009, the Board issued a remand, pursuant to the Court's Order, in order to provide the Veteran with a new VA examination in accord with the Court's decision.  In the remand, the Board indicated that since a new examination was necessary in the instant case, the Veteran was notified that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The Board further noted that the provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations, and that when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  38 C.F.R. § 3.655(b)  The Board also noted that 38 C.F.R. § 3.655(b) provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; however, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

In February 2009, the Appeals Management Center (AMC) sent a letter to the Veteran, at his address in [redacted], Kansas, advising him that the AMC, rather than the RO, would be developing his appeal.  He was also provided notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA), which enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as well.

In May 2009, after not receiving a response from the Veteran, the AMC sent another letter to the Veteran, at his address in [redacted], Kansas, advising him of the February 2009 letter, and sending another copy of that letter.  

In May 2009, the AMC's letter dated in May 2009 was returned from the United States Postal Service (USPS), marked as "Returned to Sender: Attempted Not Known", and also "Notify Sender of New Address".  Also, a new address was provided for the Veteran in Gila, Arizona.  

In June 2009, in response to the AMC's request, the USPS verified that the Veteran's new address was a P.O. Box in [redacted], Arizona.  

In September 2009, the AMC sent a letter to the Veteran, at the [redacted], Arizona address, along with a copy of original the February 2009 letter, and notified him that that letter had been returned as undeliverable.

In October 2009, the AMC received the September 2009 letter back, along with a stamp from the USPS indicating that the letter should be returned to sender because the forwarding order had expired.  

Thereafter, in October 2009, the AMC apparently located a new address for the Veteran in [redacted], Oregon, apparently current as of June 2008, via an internet resource, www.debtordiscovery.com.

In October 2009, the AMC sent a letter to the Veteran, at the [redacted], Oregon address, and notified him that letters had been sent to him at his prior addresses in [redacted], Arizona and [redacted], Kansas and all were returned as undeliverable.

In November 2009, the AMC received the October 2009 letter back, along with a handwritten notice of "does not live here!!" and a stamped notice from the USPS to return to sender, not deliverable as addressed, and unable to forward. 

Thereafter, in January 2010, the AMC obtained another address for the Veteran in [redacted], Washington, which was also verified in May 2010, as the Veteran's current address.  

In June 2010, the AMC sent a letter to the Veteran at the address in [redacted], Washington, and notified  him that the VA medical facility nearest him had been asked to schedule him for an examination in connection with the claim.  The Veteran was also notified that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  Examples of good cause were provided.

After no response was received to the June 2010 letter, in January 2011, the AMC requested that the Veteran be scheduled for a VA examination, using his address in [redacted], Washington.

In January 2011, the Walla Walla VAMC notified that the Veteran's spine examination had been cancelled because he failed to report.  It was noted that they had called several times to schedule the Veteran for an appointment, but they never got him by phone, and so a letter was sent.  It was noted that the Veteran failed to report for an examination, and that they tried to call him to reschedule but could not reach him by phone.  A message was left, but when they did not get a call back from the Veteran, the request for a VA examination was cancelled. 


III.  Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When determining the severity of a musculoskeletal disability, which is at least partly rated on the basis of range of motion, VA must consider the extent the veteran may have additional functional impairment above and beyond the limitation of motion objectively shown due to the extent of his pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  

As noted above, in May 2008 the Court remanded the matter in order for the Board to schedule the Veteran for a new VA examination.  VA, however, was unable to contact the Veteran to schedule a VA examination as he did not keep VA apprised of his address changes and did not respond to the final letter sent to an address for him in Washington state, and did not report for the scheduled VA examination.  To date, neither the Veteran nor his representative have provided any reasons or explanation for the Veteran's failure to respond and/or report. 

In that regard, the Board notes that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, (1) in an original compensation claim, the claim shall be rated based on the evidence of record; (2) in any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.  Herein, although the Court ordered that the Veteran be scheduled for an additional VA examination based on inadequacies in a prior VA examination, because the Veteran already underwent VA examinations during the pendency of  the claim -- in 1996, 2001, and 2004 -- in order to assess the severity of his service-connected cervical spine disability, the Board will rate the Veteran's claim based on the evidence of record.  

In this case, the Veteran's service-connected cervical spine disorder has been evaluated as 20 percent disabling prior to May 1, 2000, and 40 percent disabling from May 1, 2000, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.

The diagnostic codes pertinent to back ratings were amended while the Veteran's appeal was pending.  Prior to the amendment, DC 5290 governed ratings of limitation of motion of the cervical spine, and DC 5293 governed ratings of intervertebral disc syndrome.  Effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome, but continued to evaluate that disease under DC 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, DC 5237 now governs ratings of lumbosacral strain and cervical strain, DC 5239 governs ratings of spondylolisthesis or segmental instability, DC 5242 governs ratings of degenerative arthritis of the spine, and DC 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, DCs 5235- 5243).

The version of the regulation that is more favorable to the veteran is to be applied to the facts of his case; however, only the former criteria may be applied for the period preceding the effective date of the revised criteria.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, in a supplemental statement of the case issued in January 2005, the RO advised the Veteran of the former and revised criteria for rating diseases and injuries of the spine, including intervertebral disc syndrome, and considered his claim for an increased evaluation pursuant to those criteria.

Prior to September 26, 2003, DC 5290 provided that a 20 percent rating was assignable for moderate limitation of motion of the cervical spine; and a 30 percent rating was assignable for severe limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, DC 5290 (2002).

Prior to September 23, 2002, DC 5293 provided that a 20 percent rating was assignable for moderate recurring attacks of intervertebral disc syndrome.  A 40 percent rating was assignable for severe, recurring attacks of intervertebral disc syndrome with intermittent relief.  A 60 percent rating was assignable for pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General Counsel held that:  (1) DC 5293 involved loss of range of motion and, therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 were to be considered when a disability was evaluated under that diagnostic code; (2) when a veteran received less than the maximum evaluation under DC 5293 based upon symptomatology which included limitation of motion, consideration was to be given to the extent of the disability under 38 C.F.R. §§ 4.40 and 4.45, even though the evaluation corresponded to the maximum evaluation under another diagnostic code pertaining to limitation of motion; and (3) the Board was to address entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there was evidence of "exceptional or unusual" circumstances indicating that the rating schedule, including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, was inadequate to compensate for the average impairment of earning capacity due to intervertebral disc syndrome, regardless of the fact that a veteran received the maximum schedular rating under a diagnostic code based upon limitation of motion.  See also DeLuca, 8 Vet. App. at 202.

Prior to September 26, 2003, a 30 percent rating was assignable for favorable ankylosis of the cervical spine; a 40 percent rating was assignable for unfavorable ankylosis of the cervical spine; and a rating in excess of 40 percent was assignable for complete bony fixation (ankylosis) of the spine at a favorable angle, or certain residuals of a fractured vertebra.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5287 (2002).

As of September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 20 percent rating is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2002).

As of September 26, 2003, all diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DCs 5235-5243.

According to the general rating formula, a 20 percent rating is to be assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned where forward flexion of the cervical spine is 15 degrees or less; or, where favorable ankylosis of the entire cervical spine is shown.  A 40 percent rating is to be assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is to be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2004).

Any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, should be rated separated, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (4).

The formula for rating intervertebral disc syndrome reiterates the language of the September 23, 2002 regulatory amendment, noted above.  38 C.F.R. § 4.71a.  For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Notes (1), (2).

1.  Increased Rating Prior to May 1, 2000

Considering the claim for entitlement to a rating in excess of 20 percent, for a cervical spine disorder, prior to May 1, 2000, and after reviewing the record in light of the applicable laws and regulations, the Board concludes that the Veteran's service-connected cervical spine disability does not more nearly approximate the former criteria for a rating in excess of 20 percent prior to May 1, 2000.

In that regard, prior to May 1, 2000, the competent evidence of record establishes that the Veteran's service-connected cervical spine disability was manifested primarily by ongoing complaints of pain, radiating pain, some limitation of cervical motion with pain, and tenderness; however, his condition was not shown to be so severe as to be characterized as more than moderate intervertebral disc syndrome, or moderate limitation of motion of the cervical spine.

Accordingly, an evaluation in excess of 20 prior to May 1, 2000, may not be assigned pursuant to the former criteria for rating diseases and injuries of the cervical spine, including intervertebral disc syndrome.

In reaching this conclusion, the Board has considered the overall disability picture demonstrated by the record to arrive at the appropriate level of functional impairment so as to provide for fair compensation in this case.  In so doing, the Board has carefully considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, regarding functional impairment attributable to pain.  Although the Veteran complained of neck pain and was shown to have pain on end ranges of motion, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected cervical disability are, however, already contemplated by the 20 percent rating assigned prior to May 1, 2000.  38 C.F.R. § 4.71a, DC 5201.  In that regard, as described above, the medical evidence indicates that although the Veteran had some painful motion, the pain did not in effect limit his motion to such a degree that it was analogous to ankylosis.  In addition, there is no indication in the record prior to May 1, 2000, that the Veteran's pain due to cervical disability caused functional loss greater than that contemplated by the 20 percent rating assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The Board also notes that without taking into consideration the Veteran's complaints regarding his cervical spine, the 20 percent rating, prior to May 1, 2000, could not be justified.

For reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 20 percent, prior to May 1, 2000, for his service-connected cervical spine disability.  Hart, supra.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2.  Increased Rating Effective From May 1, 2000

Turning to the claim for entitlement to a rating in excess of 40 percent, for a cervical spine disorder, from May 1, 2000, and after reviewing the record in light of the applicable laws and regulations, the Board concludes that the Veteran's service-connected cervical spine disability does not more nearly approximate the former or revised criteria for a rating in excess of 40 percent, effective from May 1, 2000.

In that regard, from May 1, 2000, the competent evidence of record establishes that the Veteran's service-connected cervical spine disability was manifested primarily by complaints of ongoing and chronic neck pain, radiating pain, limitation of cervical motion with pain, and tenderness.  However, a review of the record does not show that his service-connected cervical spine disorder was so severe as to be characterized as more than severe intervertebral disc syndrome.  On VA examination in 2004, the examiner noted while the Veteran had a lot of subjective complaints about the cervical spine, the actual physical findings and x-rays were relatively normal.  In considering the above evidence and the record, the Board concludes that the Veteran's service-connected cervical spine disability was not so severe as to cause incapacitating episodes of intervertebral disc syndrome of at least six weeks in duration during the past 12 months; moreover, unfavorable ankylosis of the entire cervical spine has not been shown.  

With regard to neurological impairment and any neurological manifestations of the service-connected cervical spine disability, the Board notes that the Veteran has reported pain radiating from his neck to his shoulder.  The evidence, however, conflicts as to whether the Veteran actually experiences radiculopathy secondary to his service-connected cervical spine disorder.  A July 2000 EMG revealed cervical radiculopathy in the left upper extremity and right lower extremity.  VA examination in 2001 revealed muscle spasms in the upper and lower back, and the examiner concluded  that some of the Veteran's pain down the left shoulder was from the cervical disease.  The neurological examination in 2001 was, however, negative.  In April 2004, on a VA neurological examination, the examiner determined that the Veteran had pain related to cervical degenerative disease, and that there was no showing neuropathy, nerve entrapment, or radiculopathy.  The examiner opined that there was no evidence of a neurological condition complicating the cervical strain.  The more recent medical evidence of record is negative for objective findings of degenerative disc disease of the cervical spine, and the VA examiner has indicated that the veteran's cervical spine disability was more accurately characterized as cervical strain.  Thus, a rating in excess of 40 percent, prior to May 1, 2000, may not be assigned pursuant to the former or revised criteria for rating diseases and injuries of the cervical spine, whether for orthopedic or neurological manifestations of the service-connected cervical disability. 

In reaching this conclusion, the Board has considered the overall disability picture demonstrated by the record, and has carefully considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca, regarding functional impairment attributable to pain.  Although the Veteran has had chronic complaints of neck pain, with limitation of motion and pain on end ranges of motion, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected cervical disability have been contemplated by the 40 percent rating assigned, effective from to May 1, 2000.  38 C.F.R. § 4.71a, DC 5293.  

In that regard, as described above, the medical evidence indicates that the Veteran denied flare-ups, and has reported loss of function and functional impairment, as well as painful cervical motion.  However, the record reflects that the Veteran's neck pain did not in effect limit his motion to such a degree that it was analogous to ankylosis.  In addition, while the VA examiner in 2001, found that the Veteran experienced approximately 60 percent loss of function of the neck and back by the end of the day, the VA examiner in 2004 did not agree with the fact that most of the Veteran's findings had been service connected; opining that the rather extensive percentage loss of function was reasonably excessive, considering the minimal amount of objective findings on examination that day.  In addition, there is no indication in record, from May 1, 2000, that the Veteran's pain due to his service-connected cervical disability caused functional loss greater than that contemplated by the 40 percent rating assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  The Board also notes that without taking into consideration the Veteran's complaints regarding his cervical spine, the 40 percent rating, from May 1, 2000, could not be justified under either the old or the new rating criteria.

For reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim for a rating in excess of 40 percent, from May 1, 2000, for his service-connected cervical spine disability.  Hart, supra.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IV.  Extra-schedular Consideration

In addition, the Board notes that the Veteran's service-connected cervical spine disorder does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In the present case, in considering the rating criteria utilized for evaluating the severity of the Veteran's service-connected cervical spine disability, the rating criteria considered reasonably describe and contemplate his level of disability and symptomatology, including any impact on his employability.  The record reflects that as of 2004, the Veteran was actively working with no lost time at work.  While his cervical spine disability no doubt interferes with his employment, there has been no indication of marked interference with employability due to this disability, and there is no indication the Veteran has been frequently hospitalized due to his cervical spine disability.  Therefore, referral for the assignment of an extra-schedular disability rating is not warranted.

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 20 percent, prior to May 1, 2000, for the service-connected degenerative disc disease of the cervical spine, is denied.

Entitlement to a rating in excess of 40 percent, from May 1, 2000, for the service-connected degenerative disc disease of the cervical spine, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


